Citation Nr: 0510118	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  98-11 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under the 
provisions of Title 38, United States Code, 
§ 1151, for a left elbow disability as the result of 
hospitalization or medical or surgical treatment in March, 
April, and July 1994 by the Department of Veterans Affairs 
(VA).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
August 1977.

The issues on appeal arose from VA Regional Office (RO) 
rating decisions.

A historical review of the record shows that in a May 1997 
decision, the Board of Veterans' Appeals (Board) denied 
entitlement to compensation under the provisions of Title 38, 
United States Code, § 1151, for a left elbow disability as 
the result of hospitalization or medical or surgical 
treatment in March, April, and July 1994 by the VA.

In a February 2000 decision, the Board determined that the 
veteran's claim of service connection for PTSD was well-
grounded.  The Board then remanded the case for additional 
development, including verification of PTSD stressors.  

In February 2002, the veteran filed a reopened claim of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under the 
provisions of Title 38, United States Code, § 1151, for a 
left elbow disability as the result of hospitalization or 
medical or surgical treatment in March, April, and July 1994 
by VA.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  The change in 
the law is applicable to the § 1151 claim on appeal because 
such claim was filed after August 29, 2001. 

Thus, the question for Board consideration is whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to compensation under the provisions of Title 38, 
United States Code, § 1151, for a left elbow disability as 
the result of hospitalization or medical or surgical 
treatment in March, April, and July 1994 by VA under the 
standard of review in effect on and after August 29, 2001.

The record shows that in February 2004, the veteran failed to 
appear for a Video Conference hearing at the VARO before a 
Veterans Law Judge of the Board in Washington, D.C.  The case 
is now ready for appellate consideration.


FINDINGS OF FACT

1.  The veteran did not have combat duty and his alleged in-
service stressors have not been corroborated by official 
records or any other supportive evidence.

2.  The veteran's diagnosis of PTSD, first shown many years 
after service, has not been attributed to a verified in- 
service stressor.

3.  In a May 1997 decision, the Board denied a claim of 
entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for a left elbow disability 
as the result of hospitalization or medical or surgical 
treatment in March, April, and July 1994 by the VA.

4.  Evidence received since the May 1997 Board decision is 
not probative of the matter at hand and, when viewed in the 
context of all the evidence of record, both new and old, does 
not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2004).

2.  Evidence submitted since the May 1997 decision in which 
the Board denied entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
a left elbow disability as the result of hospitalization or 
medical or surgical treatment in March, April, and July 1994 
by the VA is not new and material, and a claim for such 
benefit is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West. 2002); 38 C.F.R. §  3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must  "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1);  see 38 U.S.C.  § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

During the course of the appeal the VARO notified the veteran 
of VCAA requirements in April 2002 and August 2002.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and of his responsibilities if he 
wanted such evidence to be obtained by VA.  Id.  

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claims.  The RO also provided the appellant with the 
reasons his claims could not be granted based upon the 
evidence of record.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Complete compliance of VCAA notice to the veteran was given 
prior to final transfer of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U. S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claims 
on appeal.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The 
record contains competent medical evidence upon which to base 
an appellate decision.


Service Connection for PTSD

Criteria 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

This appeal arose from a VARO rating decision in late 1997.  
The Board notes that prior to March 7, 1997, governing 
regulations provided that service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in- service stressor.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (effective March 
7, 1997).

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The Board notes that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (CAVC) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The CAVC pointed out that the VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126. 
See 61 Fed. Reg. 52695-52702 (1996).  The CAVC took judicial 
notice of the effect of the shift in diagnostic criteria.  
The major effect is that the criteria have changed from an 
objective ("would evoke ... in almost anyone") standard in 
assessing whether a stressor is sufficient to trigger PTSD, 
to a subjective standard.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).





Analysis

The veteran served in the United States Marine Corps (USMC) 
from December 1974 to August 1977.  His service medical 
records are silent for PTSD.  His service personnel records 
show that his military occupational specialty was that of a 
machine gunner; they do not show that he received any medals, 
decorations, etc. evincing combat service.  The postservice 
medical records are silent for PTSD until many years after 
service.  A September 2004 VA psychiatric examination report 
noted a diagnosis of PTSD.  

Significantly, the Board notes that information dated in 2004 
from the Coordinator of the United States Armed Services 
Center for the Research of Unit Records (USASCRUR) was 
received in response to the RO's request for verification of 
the veteran's claimed stressors in active service.

It was noted that the veteran's service personnel records 
showed that he joined the USMC in December 1974 and was 
discharged in August 1977.  After training at San Diego and 
Camp Pendleton, California, he was assigned to Company B, 1st 
Battalion 9th Marines of the 3rd Marine Division, Fleet Marine 
Forces on July 20, 1975.  The personnel records also denote 
that the 3rd Marine Division (-) (rein) was then stationed at 
Camp Pendleton with the remainder of the Division on Okinawa 
in the Ryuku Islands in the western Pacific.  The records 
further confirm that the veteran's unit was transferred to 
the western Pacific to join the 3rd Division in November 
1975.  

It was noted that in his stressor statement the veteran 
stated he participated in a major fire fight while apparently 
rescuing Vietnamese refugees on the shores of either Red 
China near Thailand or in Vietnam.  The veteran also reported 
the death of Lance Corporal Lawrence who died of injuries 
suffered when a mortar round landed near him.  The veteran 
stated that such action occurred while they were aboard the 
USS Alamo after they were directed to "go ashore to rescue 
walking/wounded Vietnamese from huts in the village".  He 
further stated that all these incidents took place in 
September 1975.  

It was noted by the USASCRUR Coordinator that the veteran's 
personnel records confirmed the fact that the veteran was 
assigned to Camp Pendleton, California during such time 
period of his claimed stressors.  

Also, it was noted that the ship's history of the USS Alamo 
(LSD 33) were obtained from the US Navy War College and 
enclosed for the record.  It was noted that the ship's 
history reports showed that in September 1975, the ship was 
conducting amphibious training off San Diego and then 
departed in early October 1975, for the western Pacific.  It 
was noted that the USS Alamo was listed as stopping at Pearl 
Harbor and then Kwajalein Island and then Subic Bay, 
Philippines.  In November 1975, the ship went to Sasebo 
(Japan) and transported a different battalion of the 9th 
Marines back to Okinawa.  The ship then went to Pusan, Korea 
before returning to Sasebo and then departed for Kagoshima 
(Island near Japan), Taiwan, Buckner Bay, Okinawa, Singapore 
and Sattahp, Thailand before returning to the States in early 
May 1976, via Inchon, Korea.  It was noted that there is no 
information in the ship's history concerning refugee 
operations, receiving casualties or deploying troops or 
sending troops ashore to rescue foreign nationals.  

Additionally, it was noted that the US Department of Defense 
Central Area Casualty Files were also consulted.  There were 
no entries for any fatalities for the veteran's unit during 
the time period July 1975 through July 1976.  The casualty 
database was also searched for entries for the name 
"Lawrence" for July 1975 through July 1976.  There were no 
entries for USMC personnel named "Lawrence" (various 
spellings were attempted) for this entire period.  

It was noted that the historical records of the USMC 
disclosed that all combat activities in South East Asia 
ceased in March 1973 in response to the Geneva Accords and 
Cease Fire.  There were additional incidents in April 1975 
during the evacuation of Saigon and again in May 1975 .  
There were no other combat incidents involving US servicemen 
in 1975 or 1976.

It was noted that the veteran entered the USMC after combat 
activity in Vietnam had ceased and he did not deploy to the 
western Pacific until a time well after all combat action had 
taken place.  His service personnel records clearly 
identified his location as being at Camp Pendleton, 
California, at a time when he reported the specific stressor 
incident occurred.  Further, the ship he reported as being 
involved in the incident was also located in the US during 
the period of time he reported the incident occurred on a 
beach in Red China.  Finally, the records of the department 
of defense did not show any casualties from the veteran's 
unit for the one year period immediately before and after the 
veteran claimed the incident occurred and no USMC service 
personnel named "Lawrence" died in 1975 or 1976.  


In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors have not been 
verified by USASCRUR.  The veteran's diagnosis of PTSD, first 
shown many years after service, has not been attributed to a 
verified in-service stressor.  In fact, the PTSD diagnosis 
was made by examiners who were solely basing it on the 
veteran's alleged stressors which are not found to be 
credible.  If the veteran has PTSD, it is entirely unrelated 
to his service, and service connection is not warranted  
Accordingly, service connection for PTSD must be denied.

The Board has considered the veteran's statements with 
respect to his claim of service connection for PTSD.  
However, such does not verify any of the alleged in-service 
stressors.  That is, as a layperson, the veteran is not 
competent to give a medical opinion on diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  







New and Material Evidence

Criteria


A claim disallowed by the Board may not be reopened on the 
same factual basis. 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108 (West 2002);  
38 C.F.R. § 20.1105 (2004).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) under the standard of review in effect on 
and after August 29, 2001. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under  38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).


38 U.S.C.A. § 1151 

Criteria

The statutory criteria applicable to claims for benefits 
under the provisions of 
38 U.S.C.A. § 1151, underwent a significant revision 
effective October 1, 1997, for claims filed on or after that 
date.  The veteran's reopened claim for benefits under 38 
U.S.C.A. § 1151 for a left elbow disability was filed in 
February 2002; thus, this claim must be decided under the 
current, post-October 1, 1997, version of 38 U.S.C.A. § 1151.  
VAOPGCPREC 40-97.

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-(1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death 
was--(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable; 38 U.S.C.A. § 1151 (West 2002).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A.  
§ 1151 must be supported by medical evidence of additional 
disability from VA hospitalization, or medical or surgical 
treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above. 

The Board recognizes that in Spencer v. Brown, 4 Vet. App. 
283, 288-89 (1993), the CAVC explained that: [w]hen a 
provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  In this 
case, the revisions to U.S.C.A. § 1151 effective October 1, 
1997, were restrictive in nature and did not create a new 
liberalizing basis for entitlement to § 1151 benefits.  


Analysis

The evidence on file at the time of the May 1997 Board 
decision showed that the veteran contended that he had a left 
elbow condition, to include pain, numbness, and limitation of 
motion to the left elbow, as the result of physical therapy 
at a VA hospital in March and April 1994.  He maintained that 
his left arm was refractured during, and as the result of, 
physical therapy at VA on April 13, 1994, and that this was 
due to VA prematurely removing the cast and beginning 
physical therapy.

The Board noted that in determining whether there was 
additional disability subsequent to VA treatment in March, 
April, and July 1994, the physical condition immediately 
prior to VA treatment would be compared with the veteran's 
subsequent physical condition.  It was noted that the veteran 
reported to VA medical examiners, and at a personal hearing 
in August 1995, that he broke his arm in a fight in November 
1993, and that he went to Cook County hospital where the arm 
was placed in a cast and the cast was then changed two or 
three times before he was admitted for substance abuse 
rehabilitation at North Chicago VA on March 25, 1994. 

It was noted that upon admission to the VA hospital, on March 
22, 1994, however, the veteran reported a different version 
of the source of his left arm fracture--that in November 
1993, he had fallen 25 feet from a ladder.  It was noted that 
during the personal hearing, he also stated that at the time 
of admission to VA in March 1994, he was wearing a cast which 
had been on his arm exactly two weeks, and that he had worn a 
cast for about 8 weeks.

The Board noted that an x-ray taken on March 23, 1994 
revealed a non-recent fracture deformity of the proximal 
shaft of the proximal ulna with fracture fragments maintained 
in satisfactory alignment and position, with some 
osteosclerotic changes and callus formation noted at the 
fracture site, and a radiolucent gap between the fracture 
fragments of the proximal shaft of the left ulna, which was 
interpreted as possibly representing a non-bony union at the 
fracture site.

With regard to this x-ray, the Board noted a VA risk 
management review found that most practitioners might have x-
rayed between cast removal and physical therapy. 

The Board noted the veteran's contention that VA prematurely 
removed the cast.  In this regard, the Board noted that the 
reviewing committee noted that if a bony union was going to 
occur, it would have occurred prior to admission to the VA 
hospital, and removing the cast and initiating some physical 
therapy was certainly indicated.

The Board noted that the veteran testified that a VA 
orthopedist examined him and determined that the cast could 
come off and he could begin physical therapy.  The cast was 
removed on March 31, 1994.  Treatment records reflected that 
on April 8, 1994, the veteran complained of significant pain 
and decreased range of motion in the left elbow which was 
limiting functional activities.  On April 11, 1994, he 
expressed that the "guys bumped his arm" after the cast was 
removed.  The veteran reported that on April 13, 1994, his 
arm was rebroken in the VA clinic while he was doing physical 
therapy.  

The Board noted that a physical therapy note dated in April 
1994 reflected that on April 8, the abnormalities of 
pronation and supination were noted, and that during the next 
two sessions the veteran appeared anxious to increase the 
range of motion and to use the left arm, but was encouraged 
not to strain or over use the left extremity, as x-rays had 
shown that the fracture was not healing properly.  The 
veteran stated that he had been asking other men on the ward 
to pull the left arm straight.  The veteran subsequently 
received six whirlpool and gentle and safe techniques to 
increase the range of motion, but at no time was force ever 
applied.  After the veteran complained of left elbow 
discomfort, the decision was made to treat with whirlpool 
only.

The Board noted that during a personal hearing in August 
1995, the veteran testified that after about three days of 
therapy at VA, he heard a "pop" noise in his left arm 
accompanied by pain and swelling, and that this was a 
refracture, and was recasted. X-ray examination on April 18, 
1994 revealed a new break, and resulted in the impression of 
a fracture of the proximal shaft of the proximal ulna with 
fracture fragments maintaining good alignment and position, 
but with a radiolucent gap between the proximal and distal 
fracture fragments.  On April 29, 1994, the veteran was 
transferred from the VA hospital with a healing fracture of 
the proximal ulna. The veteran's left arm was then set and 
recasted.

The Board noted that the evidence did not reflect that the 
veteran had additional disability following treatment by VA 
in March and April 1994.  The evidence reflected that, at the 
time of admission to VA hospital in March 1994, the veteran 
already had a fracture of the left ulna which had not healed 
four months later, which had already required at least one 
recasting, and which left a fracture deformity, 
osteosclerotic changes, a callus formation, and a radiolucent 
gap interpreted as a non-bony union.  It appeared that the 
left ulna had not healed during physical therapy, which had 
been designed to strengthen the veteran's left arm and 
prevent further bone and muscle atrophy. 

It was noted that at the end of the veteran's hospitalization 
in April 1994, he still had a fracture of the proximal shaft 
of the proximal ulna with a radiolucent gap between the 
proximal and distal fracture fragments, interpreted as a 
healing fracture of the proximal ulna.  An undated statement 
by a VA treating physician, G.A. M., M.D., indicated that the 
normal healing time for the veteran's type fracture was 2 
months, and that in view of the healing and to avoid further 
bone and muscle atrophy, he removed the cast and began 
physical therapy.  He concluded that removal of the cast and 
motion exercises were indicated.

Following a review of the competent medical evidence the 
Board determined that there was no competent evidence of 
record indicating that the veteran suffered an additional 
disability, to include a left elbow condition, as the result 
of hospitalization or medical or surgical treatment by VA in 
March, April, or July 1994.

In February 2002, the veteran filed a reopened claim for 
§ 1151 benefits for a left elbow disability which the Board 
denied in May 1997.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

The pertinent evidence submitted in support of the veteran's 
claim includes an October 2000 statement from a VA orthopedic 
surgeon noting that the veteran was unable to use his left 
arm and needed a rehabilitation evaluation.  It was indicated 
that he could do light work.

An October 2002 VA orthopedic examination report suggests 
that the examiner reviewed the veteran's claims file with 
respect to the veteran's § 1151 claim for a left elbow 
disability.  Following a review of the claims file and 
examination findings, the VA examiner noted a final diagnosis 
of proximal left ulna fracture, status post ORIF, now well 
healed with large callus which created limited range of 
motion/supination.  He noted that there was no abnormality in 
the elbow and wrist joints.  The examiner noted that during 
the examination, the veteran was noted to have intentionally 
limited his range of motion in the elbow and wrist.  The 
examiner opined that the VA treatment results were 
reasonable, very expected and not at all unusual.  The 
examiner essentially opined that there was no evidence of 
additional left arm disability due to VA treatment.  

Since the veteran's reopened claim for § 1151 benefits was 
filed in February 2002, it must be considered pursuant to the 
restrictive criteria applicable to the veteran's case 
effective October 1, 1997.  VAOPGCPREC 40-97.

On October 1, 1997, the provisions of 38 U.S.C.A. § 1151 were 
amended to include the requirement of fault, requiring that 
additional disability be the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or that 
an event not reasonably be foreseeable.

The veteran essentially continues to seek compensation 
benefits for a left elbow condition, to include pain, 
numbness, and limitation of motion to the left elbow, as the 
result of physical therapy at a VA hospital in March and 
April 1994.  He maintains that his left arm was refractured 
during, and as the result of, physical therapy at VA on April 
13, 1994, and that this was due to VA prematurely removing 
the cast and beginning physical therapy.

Importantly, the record shows that following a comprehensive 
review of the claims file and objective findings noted on a 
special VA orthopedic examination in October 2002, the VA 
examiner essentially opined that the pertinent VA treatment 
results were reasonable, very expected and not at all 
unusual.  Moreover, he noted that there was no evidence of 
additional left arm/elbow disability due to VA treatment.  
The examiner pointed out that during the examination, the 
veteran was noted to have intentionally limited his range of 
motion in the elbow and wrist.  

In other words, the evidence fails to show underlying 
objectively demonstrated left elbow disability, including 
additional disability due to any carelessness, negligence, 
lack of proper skill or an error in judgment or similar 
instance of fault on the part of VA in furnishing (or failing 
to furnish) the hospital care, medical, surgical, treatment 
or examination or an event not reasonably foreseeable. 

Importantly, there is no medical opinion of record in this 
case which indicates that the veteran developed additional 
left elbow disability as a result of VA treatment as a 
consequence of carelessness, negligence, lack of proper 
skill, error in judgment or similar fault by VA, or that 
there transpired an event not reasonably foreseeable.

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as a layperson, the veteran is not 
competent to provide the required nexus evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

While the evidence submitted may be considered new in that it 
was not previously of record at the time of the May 1997 
Board decision, such evidence is not material since it fails 
to show that the veteran developed chronic residuals of a 
left elbow fracture, including additional disability as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
the VA in furnishing him treatment; or an event not 
reasonably foreseeable.

Such added evidence submitted since the May 1997 Board 
decision is cumulative in nature, is not probative of the 
issue at hand and, when viewed in the context of all the 
evidence of record, both new and old, does not raise a 
reasonable possibility of substantiating the claim.

Accordingly, the veteran's claim of entitlement to 
compensation under the provisions of Title 38, United States 
Code, § 1151, for a left elbow disability as the result of 
hospitalization or medical or surgical treatment in March, 
April, and July 1994 by the VA is not reopened.  38 C.F.R. § 
3.156(a) under the standard of review in effect on and after 
August 29, 2001.







ORDER

Entitlement to service connection for PTSD is denied.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to compensation under the 
provisions of Title 38, United States Code, 
§  1151, for a left elbow disability as the result of 
hospitalization or medical or surgical treatment in March, 
April, and July 1994 by VA, the appeal to reopen is denied.



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


